ORDER

PER CURIAM.
Rex Rome appeals the decision of the Labor and Industrial Relations Commission denying his unemployment benefits on the ground that he was discharged for misconduct connected with his work. We find that the Commission’s decision was supported by competent and substantial evidence that Rome was discharged for misconduct connected to his work. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The decision of the Commission is affirmed under Rule 84.16(b).